Citation Nr: 9908819	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for a service-
connected gunshot wound of the lumbar region with arthritis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  

The appeal arises from a rating decision dated in February 
1995 , in which the Regional Office (RO) denied an increased 
evaluation for gunshot wound of the lumbar region with 
arthritis.  The RO subsequently granted a 40 percent rating 
under Diagnostic Code 5320 for gunshot wound penetrating the 
lumbar region and muscle group XX with arthritis, effective 
in July 1994.  The Board of Veterans' Appeals (Board) 
remanded the issue of entitlement to an increased evaluation 
for the service-connected back disability in July 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's service-connected residuals of gunshot 
wound of the lumbar region with arthritis are productive of 
no more than moderately severe muscle disability.  

4.  The residuals of gunshot wound of the lumbar region 
include a tender scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of gunshot wound of the lumbar region with 
arthritis, other than a scar, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Codes 5292, 5320 (1998). 

2.  The criteria for a 10 percent evaluation for scar from 
gunshot wound of the lumbar region are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected residuals of gunshot 
wound of the lumbar region with arthritis may be briefly 
described.  The veteran's separation medical examination 
revealed an asymptomatic shrapnel wound to the lower back 
with soreness occasionally on straining and a history of 
shrapnel wound to the right lower chest area and right arm.  
In a rating decision dated in September 1946, the RO granted 
service connection for scars from penetrating wounds to the 
right arm and back lumbar region and assigned a 10 percent 
evaluation for that disability under the VA Schedule of 
Rating Disabilities, effective in April 1946.  38 C.F.R. Part 
4.  However, in April 1947, the RO determined that a 20 
percent evaluation was warranted for penetrating gunshot 
wound injury to muscle group XX of the lumbar area, under 
Diagnostic Code 5320, effective in October 1945.  

A VA examination in January 1948 revealed moderate muscle 
injury of group XX and complaints of pain in the back.  

As noted above, the veteran's service-connected back 
disability is currently evaluated as 40 percent disabling 
under Diagnostic Code 5320.  

Under Diagnostic Code 5320, a 40 percent evaluation is 
warranted for moderately severe muscle disability and a 60 
percent evaluation is warranted for severe muscle disability.  
38 C.F.R. Part 4.  The Board notes that provisions regarding 
the rating of muscle injuries have been amended since the 
current appeal began.  38 C.F.R. §§ 4.56, 4.73 (1998).  These 
amendments have not resulted in any major substantive change 
in the manner in which disability due to muscle injuries is 
rated.  Therefore, the Board will discuss the new criteria 
rather than both the old and new criteria, without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The factors under 38 C.F.R. § 4.56 in establishing a 
moderately severe disability of muscles under the new 
criteria include:

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

The factors establishing a severe disability of muscles under 
the new criteria include:

(i) Type of injury:  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability, such 
as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, worse than those 
shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.

(iii) Objective findings: Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute 
multiple scattered foreign 
bodies indicating intermuscular 
trauma and explosive effect of 
the missile. 
(B) Adhesion of scar to one of the 
long bones, scapula, pelvic 
bones, sacrum or vertebrae, 
with epithelial sealing over 
the bone rather than true skin 
covering in an area where bone 
is normally protected by 
muscle. 
(C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an 
opposing group of muscles. 
(F) Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius 
and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile.

A VA muscle examination in November 1994 revealed no tissue 
loss, adhesions, damage to tendons, bones, joints or nerves, 
normal strength, no evidence of pain, and negative evidence 
of muscle hernia.  A VA examination of the spine in November 
1994 revealed that musculature of the veteran's back was 
normal in comparison with his advanced age.  Range of motion 
of the lumbosacral spine included normal forward flexion, 
backward extension, left lateral flexion, right lateral 
flexion and rotation, bilaterally, all without tenderness.  
There was also no objective evidence of pain on motion except 
for mild tenderness in the cervical spine; and the Board 
notes that a cervical spine disability is not at issue.  The 
examination report also indicates that there was no 
neurological involvement.  

Additional VA examinations were performed in July 1995.  The 
muscle examination revealed a well-healed, nontender scar of 
the mid-back just to the right of the spine or midline.  
Other pertinent examination findings were negative.  At a 
July 1995 VA examination of the spine, lumbar flexion was 
performed to 64 degrees, with normal being 95 degrees, 
extension was performed to 13 degrees, with normal being 35 
degrees, right lateral flexion was performed to 20 degrees, 
with normal being 40 degrees, left lateral flexion was 
performed to 17 degrees, with normal being 40 degrees, and 
rotation was performed to 10 degrees, with normal being 35 
degrees.  There was no objective evidence of pain on motion 
or neurological involvement.  

A VA muscle examination in September 1997 revealed that there 
was only a very mild amount of muscle tissue lost at the site 
of the shrapnel injury and it was manifested as a slight 
depression in the region of the veteran's scar formation on 
the right mid/lower back.  According to that examination 
report and the examination report in July 1995, muscle groups 
I, II and IV were penetrated by the shrapnel injury to the 
right mid-back and right arm.  The Board notes that muscle 
groups I, II and IV include the muscles of the shoulder 
girdle and arm and not the torso.  The September 1997 
examination also revealed no adhesions, no damage to tendons, 
bones, joints and nerves, normal strength, no evidence of 
pain and no evidence of muscle hernia.  

The examiner also related that there appeared only to be a 
mild amount of residual muscle damage as evidenced by the 
veteran's only occasional symptomatology and only mildly 
limited range of motion for a gentleman of his advanced age.  

The veteran underwent another VA examination of the spine in 
September 1997.  Active forward flexion was 80 degrees; 
passive forward flexion was 100 degrees; and normal forward 
flexion was 95 degrees.  Active backward extension was 10 
degrees; passive backward extension was 20 degrees; and 
normal backward extension was 35 degrees.  Active left 
lateral flexion was 10 degrees; passive left lateral flexion 
was 15 degrees; and normal left lateral flexion was 40 
degrees.  Active right lateral flexion was 15 degrees; 
passive right lateral flexion was 20 degrees; and normal 
right lateral flexion was 40 degrees.  Active rotation was 25 
degrees; passive rotation was 30 degrees; and normal rotation 
was 35 degrees.  The examiner also related that there was no 
objective evidence of pain on motion and no evidence of 
neurological involvement due to the service-connected 
disability.  

The examiner added:

The veteran does display weakened 
movement, excess fatigability and 
incoordination of the lower back.  There 
is some evidence to support that these 
symptoms may be attributed to the 
service-connected disability.  Injury to 
the paraspinal muscles of the thoracic 
and lumbar region may have contributed to 
misalignment of the spine and contributed 
to degenerative changes as a result of 
these misalignments.  It is possible that 
the range of motion decreased from normal 
may be the result of this disability.  
How much of a role that the patient's 
advanced age plays in this is difficult 
to determine.  

It is my opinion that pain could 
significantly limit functional mobility 
during flare-ups or when the veteran's 
low back is repeatedly used over a period 
of time.  It is difficult to say what 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis 
occurs with pain on use or during flare-
ups.  The patient does not present to the 
examiner today with pain or a flare-up of 
his symptomatology.  

As the probative medical evidence shows, the veteran 
sustained a penetrating wound due the low back; however, 
there is no evidence that the wound caused a fracture, 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  
Additionally, the service medical records show no evidence of 
hospitalization for a prolonged period for treatment of 
wound.  

There is also no probative evidence that the veteran was 
unable to keep up with work requirements due to the service-
connected back wound.  Additionally, while there is evidence 
that the scar is mildly depressed, the preponderance of the 
probative medical evidence is against finding that the 
residuals of gunshot wound of the lumbar region are 
productive of a ragged and adherent scar indicating wide 
damage to muscle groups in missile track.  There is also no 
evidence of muscle or tissue loss or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement to a degree that one 
could reasonably consider to be severe.  Tests of strength, 
endurance, or coordinated movements did not indicate what 
could reasonably be considered severe impairment of function.  
There is also no probative evidence on X-ray of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile and no evidence of 
adhesions, induration or atrophy of an entire muscle.  

In light of the veteran's history and the many normal and 
negative examination findings pertaining to muscle injury to 
the back on examinations in 1995, 1996 and 1997, the Board 
finds that the muscle disability due to gunshot wound of the 
lumbar region is no more than moderately severe.  Therefore, 
an increased evaluation under the provisions of Diagnostic 
Code 5320 is not warranted.  38 C.F.R. § 4.7, Part 4.  

The Board has also considered whether a separate compensable 
rating is warranted for the scar from the gunshot wound of 
the lumbar region in accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The Board notes that a 10 percent 
evaluation is warranted for a scar which is superficial, 
poorly nourished, with repeated ulceration under Diagnostic 
Code 7803 or a scar which is tender and painful on objective 
demonstration under Diagnostic Code 7804.  The VA examination 
of the spine in September 1997 revealed that the back scar 
showed mild depression, and there was some tenderness 
associated with the scar.  Also, the scar was well-healed and 
without evidence of anything more than mild disfigurement.  
Under the circumstances, the Board finds that the criteria 
for a compensable evaluation for the back scar are met.  
38 C.F.R. Part 4, Diagnostic Code 7804.  

Additionally, under Diagnostic Code 7805, scars will be rated 
based upon limitation of function of the part affected; and a 
VA physician has indicated that the service-connected wound 
may have contributed to degenerative changes.  38 C.F.R. Part 
4.  Limitation of motion of the lumbar spine is evaluated 
under Diagnostic Code 5292.  See 38 C.F.R. Part 4, Diagnostic 
Code 5003, 5010 (1998).  However, the veteran's back 
disability is evaluated as 40 percent disabling, the highest 
evaluation available under that Diagnostic Code.  

The U.S. Court of Appeals for Veterans Claims (Court) (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for gunshot wound 
of the lumbar region with arthritis.  


ORDER

A 10 percent evaluation for a scar from the service-connected 
gunshot wound of the lumbar region is granted, subject to the 
provisions governing the award of monetary benefits.  

An increased evaluation for residuals of gunshot wound of the 
lumbar region with arthritis, other than a scar, is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


